Citation Nr: 9932002	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  96-47 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for a respiratory 
disorder, dysentery, post-traumatic arthritis, and a skin 
disability for accrued benefits purposes.

2. Entitlement to an increased evaluation for shell fragment 
wound residuals of the left hand for accrued benefits 
purposes.

3. Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and P.H.


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
October 1945; he was a prisoner of war of the German 
government from January 1944 to June 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 1995 and July 1998 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  This case was previously remanded by 
the Board for further development in December 1997.


REMAND

In its December 1997 remand, the Board directed the RO to, 
inter alia, adjudicate the issues of entitlement to service 
connection for respiratory disability, dysentery, post-
traumatic arthritis, and skin disability, for accrued 
benefits purposes.  In a July 1998 rating decision, the RO 
discussed in the narrative portion of the decision the 
veteran's skin disability claim, however, that issue was not 
addressed in the "decision" section of the July 1998 rating 
decision.  Further, the August 1998 notification letter 
addressed the denial of accrued benefits in general and did 
not specifically mention that service connection for skin 
disability for accrued benefits purposes had been denied.  
Moreover, in the April 1999 statement of the case, the RO 
omitted the issue of service connection for skin disability 
for accrued benefits purposes.

Thus, the Board is of the opinion that that the appellant has 
not been properly notified of any denial of service 
connection for skin disability for accrued benefits purposes.  
Unfortunately, the case must therefore be remanded to the RO 
in order to properly adjudicate this issue and in order to 
provide the appellant with a complete supplemental statement 
of the case incorporating the skin disability issue.  Because 
a grant service connection for skin disability for accrued 
benefits purposes would impact adjudication of the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death, this accrued benefits issue 
must first be resolved before a final resolution of the cause 
of death claim can be reached.  Further, in order to avoid 
piecemeal review the Board will defer a final appellate 
decision on the remaining accrued benefits issues until the 
requested development is completed.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the appellant 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all health care provider(s) 
who may possess additional records 
pertinent to her claim for entitlement to 
service connection for the cause of the 
veteran's death.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
treatment records identified by the 
appellant which have not been previously 
secured.  

2.  RO should then proceed with any 
further appropriate development and, in 
light of the evidence obtained pursuant 
to further development, the RO should 
adjudicate the issue of entitlement to 
service connection for skin disability 
for accrued benefits purposes, based on 
the evidence deemed to be in the 
veteran's claim file at the date of 
death.  See Hayes v. Brown, 4 
Vet.App. 353 (1993). 

3.  If service connection for skin 
disability for accrued benefits purposes 
is granted, the RO should arrange for an 
appropriate physician to review the 
claims file, including the veteran's 
death certificate and VA and private 
medical records, and provide an opinion 
as to whether it is at least as likely as 
not that any service-connected disability 
caused or materially contributed to his 
death.  The RO should provide the 
reviewing physician with a copy of this 
remand as well as the veteran's claims 
file.

3.  Thereafter, the RO should 
readjudicate the claim of entitlement 
service connection for the cause of the 
veteran's death.

4.  If service connection for skin 
disability for accrued benefits purposes 
or service connection for the cause of 
the veteran's death is not granted to the 
veteran's satisfaction the appellant and 
her representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the appellant until she is otherwise  
notified.  By this remand the Board intimates no opinion as 
to the final outcome warranted.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

